SIMONS, Circuit Judge.
In a suit by the executor of the estate of a former director and vice-president of a closed National Bank against its receiver for money alleged to have been advanced to the deceased president of the bank acting on its behalf for the purpose of purchasing *968and reselling to others certain of the bank’s shares;
It failing to appear by the records of the bank that the money ever found its way into the bank, or that the bank’s directors authorized the contract, or that interest thereon was ever paid by the bank, or that any claim was asserted against the bank during the fourteen years that intervened between the date of the alleged advancement and the bank’s suspension, and there being reasonable inference that the advancement went into the private account of the bank’s president, and the District Court having made.a 'finding that the bank did not by such advancement become bound to the decedent for its repayment; and
It further appearing that the court’s finding is substantially supported in the record, and that no error clearly appears, and that the findings sustain the judgment:
It is hereby ordered that the judgment below be and it is hereby affirmed.